 



CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTION.

Exhibit 10.2   Severance Agreement and General Release effective September 30,
2005 among Brian E. Becker, SFX Entertainment, Inc. d/b/a Clear Channel
Entertainment, and Clear Channel Communications, Inc.

SEVERANCE AGREEMENT AND GENERAL RELEASE
     This Agreement is made and entered into by Brian E. Becker, SSN: [**],
(hereinafter referred to as “Employee” or “Executive”); SFX Entertainment, Inc.,
d/b/a Clear Channel Entertainment and all of its past, present and future
parents, subsidiaries and affiliates and their employees, officers, directors,
agents, insurers and legal counsel (hereinafter referred to as “Company”); and,
Clear Channel Communications, Inc. and all of its past, present and future
parents, subsidiaries and affiliates and their employees, officers, directors,
agents, insurers and legal counsel (hereinafter referred to as “Clear Channel”),
in full and final settlement of any and all claims Employee may have or
hereafter claim to have against Company and Clear Channel.
     WHEREAS, Employee and Clear Channel entered into an Employment Agreement,
effective August 1, 2000, as amended on February 12, 2004 (“Employment
Agreement”); and
     WHEREAS, Employee and Clear Channel mutually agree to terminate the
Employment Agreement, except as stated herein;
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:
1. Consideration for Agreement.
     1.1 Employee will no longer be a full-time employee of Company as of
September 30, 2005 (the “Termination Date”). However, Clear Channel agrees to
retain Employee as a
 
[**]   CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTION.

1



--------------------------------------------------------------------------------



 



CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTION
consultant to Clear Channel from the Termination Date through the earlier of
either (i) the date Employee exercises his stock option grants under the SFX
Entertainment Inc. 1998 and 1999
 
[**]   CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTION.

2



--------------------------------------------------------------------------------



 



Stock Option and Restricted Stock Plans (“SFX Stock Options”), or (ii) the
expiration of the SFX Stock Options on October 8, 2008, whichever occurs first.
Clear Channel will compensate Employee for his services as a consultant in the
amount of $1,000.00 per month. Employee’s duties as a consultant shall not
exceed three (3) hours per month and shall be performed at such times and places
as may be mutually agreed upon by Employee and the Company. The Company shall
report the consulting fee payments made hereunder by (i) filing the appropriate
1099 forms for this amount, and (ii) making any other reports required by law.
Employee agrees to comply, on a timely basis, with all tax reporting
requirements applicable to the receipt of such payments and other compensation
received hereunder and to timely pay all taxes due with respect to such amounts.
     1.2 In return for this Agreement and in full and final settlement,
compromise, and release of all of Employee’s claims (as described in Section 2
below), Company agrees to pay as severance compensation to Employee the sum of
Nine Hundred Twenty-Five Thousand Dollars ($925,000.00), less applicable federal
and state withholding and all other ordinary payroll deductions. The first
payment of $800,000.00 shall be paid between October 8-14, 2005, and the second
payment of $125,000.00 shall be paid between January 1–7, 2006.
     1.3 Company agrees to pay as severance compensation to Employee an amount
based on the percentage increase in Company’s EBITDA (earnings before interest,
taxes, depreciation and amortization, as determined in accordance with generally
accepted accounting principles by the firm of independent certified public
accountants regularly engaged by the Company to prepare its financial statements
and audit reports) as set forth in Exhibit A for (i) calendar year 2005 and
(ii) calendar year 2006, multiplied by 119/365 (the ratio of the number of days
in 2006 through April 29, 2006 to the total number of days in the year). This
compensation shall be paid

3



--------------------------------------------------------------------------------



 



by Company as soon as practicable following publication of the Company’s
financial statements for the applicable year, but in no event later than 60 days
following the end of 2005 or 2006, as the case may be, and only if Employee does
not revoke this Agreement.
     1.4 Company agrees to pay to Becker Entertainment Group, LLC (“BEG”) the
sum of [**], between [**] to fund operating expenses for the purpose of [**].
Until [**], Employee and/or BEG shall offer to Company the right of first
refusal for Company to [**]. Company shall have fourteen (14) days after receipt
of the proposal to accept or decline the proposal, unless a third party artist
or rights holder provides written notice of a shorter response time. If Company
declines any opportunity required to be offered to it pursuant to the preceding
sentence, then Employee and/or BEG shall be free to pursue such opportunity for
their own account or with third parties, provided that they do so on
substantially the same terms that are offered to Company.
     1.5 Company agrees that Employee shall have the right of first refusal, at
a price to be determined by Company, for the following Company divestitures
should they occur: [**]. Employee shall have up to twenty-one (21) days after
receipt of financial statements related to such asset to exercise the right of
first refusal. If Employee declines any opportunity required to be offered to
him pursuant to this section, then Company shall be free to pursue such
opportunity for its own account or with third parties, provided that it does so
on substantially the same terms that are offered to Employee.
     1.6 If not already vested, all of Employee’s Clear Channel stock option
grants under the Clear Channel Communications, Inc. 1998 and 2001 Stock
Incentive Plans (“CCC Stock Options”) shall fully vest on the Termination Date.
Employee shall have the remainder of the
 
[**]   CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTION.

4



--------------------------------------------------------------------------------



 



term of each CCC Stock Option to exercise such CCC Stock Option, determined
without regard to the termination of Employee’s status as a full time employee
of Company.
     1.7 Unless otherwise specified, the payments and obligations set forth in
Sections 1.1 through 1.2 and 1.4 shall be made by Company and/or Clear Channel,
as applicable, after the expiration of the seven-day revocation period noted in
Section 7.4, and only if Employee does not revoke this Agreement. Unless
required pursuant to federal and/or state tax requirements, the amounts payable
to Employee under this Agreement shall not be subject to offset or adjustment.
2. Employee’s Release of Claims
     2.1 Employee hereby irrevocably and unconditionally releases and forever
discharges Company and Clear Channel from any and all claims, demands, causes of
action, and liabilities of any nature, both past and present, known and unknown,
resulting from any act or omission of any kind occurring on or before the date
of execution of this Agreement which arise under contract or common law, or any
federal, state or local law, regulation or ordinance. Employee understands and
agrees that this Release of Claims includes, but is not limited to, the
following: all claims, demands, causes of action and liabilities for past or
future loss of pay or benefits, expenses, damages for pain and suffering,
punitive damages, compensatory damages, attorney’s fees, interest, court costs,
physical or mental injury, damage to reputation, and any other injury, loss,
damage or expense or equitable remedy of any kind whatsoever. However, nothing
in this Agreement is intended to diminish any of Employee’s benefit rights which
might continue after termination of employment.
     2.2 The provisions of Section 2.1 shall not include any rights for
insurance coverage or indemnity with respect to any third party claims against
Employee relating to his employment with Company. In addition, the Company shall
indemnify the Employee to the fullest extent

5



--------------------------------------------------------------------------------



 



permitted by the laws of the State of Delaware, as in effect at the time of the
subject act or omission, and shall advance to the Employee reasonable attorneys’
fees and expenses as such fees and expenses are incurred (subject to an
undertaking from the Employee to repay such advances if it shall be finally
determined by a judicial decision which is not subject to further appeal that
the Employee was not entitled to the reimbursement of such fees and expenses),
and the Employee will be entitled to the protection of any insurance policies
that the Company may elect to maintain generally for the benefit of its
directors and officers against all costs, charges and expenses incurred or
sustained by him in connection with any action, suit or proceeding to which he
may be made a party by reason of his being or having been a director, officer or
employee of the Company or any of its subsidiaries, or his serving or having
served any other enterprise as a director, officer or employee at the request of
the Company (other than any dispute, claim or controversy arising under or
relating to this Agreement).
     2.3 Employee additionally hereby irrevocably and unconditionally releases
and forever discharges Company and Clear Channel from any and all claims,
demands, causes of action and liabilities arising out of or in any way connected
with, directly or indirectly, Employee’s employment with Company or any incident
thereof, including, without limitation, his treatment by Company or Clear
Channel or any other person, and the terms and conditions of his employment, or
any claims under the Older Workers Benefit Protection Act of 1990 and the Age
Discrimination in Employment Act (which prohibits discrimination on the basis of
age).
     2.4 Employee does not waive rights or claims that arise following the
execution of this Agreement.
3. Nondisclosure of Confidential Information: Employee reaffirms his obligations
pursuant to Section 4 of his Employment Agreement, as set forth fully below:

6



--------------------------------------------------------------------------------



 



During the course of the Executive’s employment with the Company, the Company
will provide the Executive with access to certain confidential information,
trade secrets, and other matters which are of a confidential or proprietary
nature, including but not limited to the Company’s customer lists, formatting
and programming concepts and plans, pricing information, production and cost
data, compensation and fee information, strategic business plans, budgets,
financial statements, and other information the Company treats as confidential
or proprietary (collectively the “Confidential Information”). The Company agrees
to provide on an ongoing basis such Confidential Information as the Company
deems necessary or desirable to aid the Executive in the performance of his
duties. The Executive understands and acknowledges that such Confidential
Information is confidential and proprietary, and agrees not to disclose such
Confidential Information to anyone outside the Company except to the extent that
(i) the Executive deems such disclosure or use reasonably necessary or
appropriate in connection with performing his duties on behalf of the Company;
(ii) the Executive is required by order of a court of competent jurisdiction (by
subpoena or similar process) to disclose or discuss any Confidential
Information, provided that in such case, the Executive shall promptly inform the
Company of such event, shall cooperate with the Company in attempting to obtain
a protective order or to otherwise restrict such disclosure, and shall only
disclose Confidential Information to the minimum extent necessary to comply with
any such court order; or (iii) such Confidential Information becomes generally
known to and available for use in the industries in which the Company does
business, other than as a result of any action or inaction by the Executive. The
Executive further agrees that he will not during employment and/or at any time
thereafter use such Confidential Information in competing, directly or
indirectly, with the Company. At such time as the Employee shall cease to be
employed by the Company, he will immediately turn over to the Company all
Confidential Information, including papers, documents, writings, electronically
stored information, other property, and all copies of them, provided to or
created by him during the course of his employment with the Company, provided
however, that Executive shall have the right to keep his rolodex (and/or the
electronic equivalent thereof). This nondisclosure covenant is binding on the
Executive, as well as his heirs, successors, and legal representatives, and will
survive the termination of his Employment Agreement for any reason.

7



--------------------------------------------------------------------------------



 



4. Non-Competition.
     4.1 Employee reaffirms his obligations pursuant to Section 5 of his
Employment Agreement as set forth fully below. However, the parties agree that
this non-competition covenant shall only apply until April 29, 2006:
(a) To further preserve the rights of the Company pursuant to the nondisclosure
covenant discussed above, and in consideration for the stock options and other
consideration promised by the Company under his Employment Agreement, during
Executive’s employment with the Company and for a period of 12 months thereafter
regardless of the reason for termination of employment, the Executive will not,
directly or indirectly, as an owner, director, principal, agent, officer,
employee, partner, consultant, servant, or otherwise, carry on, operate, manage,
control, or become involved in any manner with any business, operation,
corporation, partnership, association, agency, or other person or entity which
is in the business of primarily promoting, producing, and presenting live
diversified entertainment events of a character presented by the Entertainment
Businesses during the Executive’s employment by the Company in any location in
which the Company, or any subsidiary or affiliate of the Company, operates or
has specific plans to operate that were known to the Employee during the
Employee’s employment with the Company, including any area within a 50-mile
radius of any such location. The foregoing shall not prohibit the Employee from
owning up to 5.0% of the outstanding securities or other interests in any
partnership, trust, corporation, or other entity provided such ownership is
passive or, after the Executive’s employment with the Company has terminated,
from being employed in the entertainment industry provided such employment is
not primarily related to the promotion, production and presentation of live
diversified entertainment events of a character presented by the Entertainment
Businesses during the Executive’s employment by the Company. Notwithstanding the
foregoing, after the Executive’s employment with the Company has terminated,
upon receiving written permission by the Board, the Executive shall be permitted
to engage in such competing activities that would otherwise be prohibited by
this covenant if such activities are determined in the sole discretion of the
Board in good faith to be immaterial to the operations of the Company, or any
subsidiary or affiliate of the Company, in the location in question.

8



--------------------------------------------------------------------------------



 



(b) To further preserve the rights of the Company pursuant to the nondisclosure
covenant discussed above, and for the consideration promised by the Company
under his Employment Agreement, during the term of Executive’s employment with
the Company and for a period of 12 months thereafter regardless of the reason
for termination of employment, unless such termination is by the Executive for
Good Reason, the Executive will not, directly or indirectly, either for himself
or for any other business, operation, corporation, partnership, association,
agency, or other person or entity, call upon, compete for, solicit, divert, or
take away, or attempt to divert or take away any customer with whom the Company,
or any subsidiary or affiliate of the Company, (i) has an existing agreement or
business relationship; (ii) has had an agreement or business relationship within
the six-month period preceding the Executive’s last day of employment with the
Company; or (iii) has included as a prospect in its applicable pipeline and the
same was known to the Executive during his employment with the Company.
(c) The Company and the Executive agree that the restrictions contained in this
noncompetition covenant are reasonable in scope and duration and are necessary
to protect the Company’s business interests and Confidential Information. If any
provision of this noncompetition covenant as applied to any party or to any
circumstance is adjudged by a court or arbitrator to be invalid or
unenforceable, the same will in no way affect any other circumstance or the
validity or enforceability of his Employment Agreement. If any such provision,
or any part thereof, is held to be unenforceable because of the scope, duration,
or geographic area covered thereby, the parties agree that the court or
arbitrator making such determination shall have the power to reduce the scope
and/or duration and/or geographic area of such provision, and/or to delete
specific words or phrases, and in its reduced form, such provision shall then be
enforceable and shall be enforced. The parties agree and acknowledge that the
breach of this noncompetition covenant will cause irreparable damage to the
Company, and upon breach of any provision of this noncompetition covenant, the
Company shall be entitled to injunctive relief, specific performance, or other
equitable relief; provided, however, that this shall in no way limit any other
remedies which the Company may have (including, without limitation, the right to
seek monetary damages).
(d) Should the Executive violate the provisions of this noncompetition covenant,
then in addition to all other rights and remedies available to the Company at
law or in equity, the duration of this covenant shall automatically be extended
for the period of

9



--------------------------------------------------------------------------------



 



time from which the Employee began such violation until he permanently ceases
such violation.
     4.2 The Parties agree that Employee may be employed in the entertainment
industry or own a company in the entertainment industry provided said employment
or ownership does not violate the non-competition provisions set forth in
Section 4.1 above (“Non-Compete”). In the event that Employee plans to acquire
assets that in-whole or in-part violate the Non-Compete, Employee agrees that he
shall remedy the violation prior to the closing of such acquisition (“Closing”).
If Employee’s efforts are unsuccessful prior to the Closing, Employee shall have
thirty (30) days to cure such breach of this Agreement by divesting the assets
that are in competition with the Company’s business.
     4.3 . The Parties agree that Employee may call upon or otherwise engage in
discussions and/or business with companies that are customers of Company,
provided such contact does not divert or take away business from Company or
otherwise violate the Non-Compete. In the event that Employee’s discussions or
business with customers of Company violates the Non-Compete, Employee shall have
thirty (30) days to cure such breach of this Agreement.
5. Non-Solicitation of Company Employees.
     5.1 Consistent with Employee’s obligations under Section 6 of his
Employment Agreement, Employee agrees as follows:
To further preserve the rights of the Company pursuant to the nondisclosure
covenant discussed above, and in consideration for the stock options grants and
other consideration promised by the Company under his Employment Agreement and
this Agreement, during the term of the Employee’s employment with the Company
and until October 1, 2006 the Employee will not, directly or indirectly,
(i) solicit or hire Bruce Eskowitz, Scott Zeiger, Steve Winton, or David Ian;
(ii) solicit or encourage Bruce Eskowitz,

10



--------------------------------------------------------------------------------



 



Scott Zeiger, Steve Winton, or David Ian to terminate their respective
employment with the Company, or any subsidiary or affiliate of the Company; or
(iii) solicit or encourage Bruce Eskowitz, Scott Zeiger, Steve Winton, or David
Ian to accept employment with any business, operation, corporation, partnership,
association, agency, or other person or entity with which the Employee may be
associated. If, during the term of this nonsolicitation covenant, the Employee
learns, (but without any duty or obligation to inquire) that any such employee
has accepted employment with any business, operation, corporation, partnership,
association, agency, or other person or entity with which the Employee may be
associated (other than the Company), the Employee will immediately send notice
to the Company identifying the employee and certifying that the Employee did not
breach any provision of this nonsolicitation covenant.
     5.2 Company agrees to release and forever discharge Employee from any and
all claims, causes of action, and liability related to conversations Employee
has had with Bruce Eskowitz, Scott Zeiger, Steve Winton, or David Ian in
violation of Section 5.1 herein, but only to the extent that such conversations
occurred prior to the execution of this Agreement. The parties further agree
that any discussions Employee has had or will have with Scott Zeiger relating
solely to Section 1.5 above do not violate the provisions of Section 5.1 herein.
6. Cooperation: The Employee agrees to cooperate with the Company, as reasonably
requested by the Company by responding to questions, attending depositions,
administrative proceedings and court hearings, executing documents, and
cooperating with the Company and its accountants and legal counsel with respect
to business issues, and/or claims and litigation of which he has personal or
corporate knowledge. The Employee further agrees, to maintain, in strict
confidence, any information of which he has knowledge regarding current and/or
future claims, administrative proceedings and litigation (except as required by
subpoena or other applicable legal process, after the Company has been given
reasonable notice and opportunity to seek relief from such requirement). The
Employee agrees not to communicate with any

11



--------------------------------------------------------------------------------



 



party(ies), their legal counsel or others adverse to the Company in any such
claims, administrative proceedings or litigation except through the Company’s
designated legal counsel (except as required by subpoena or other applicable
legal process, after the Company has been given reasonable notice and
opportunity to seek relief from such requirement). The Employee shall make
himself available at reasonable times and upon reasonable notice to answer
questions or provide other information within his possession as requested by the
Company relating to the Company, its subsidiaries and/or their respective
operations in order to facilitate the smooth transition of the Employee’s duties
to his successor. The Company shall reimburse the Employee for any documented
out-of-pocket expenses, including but not limited to reasonable and necessary
legal fees, reasonably incurred by the Employee in complying with this
Paragraph.
7. Other Understandings and Agreements:
     7.1 Employee agrees that this Agreement binds him and also binds his
spouse, children, heirs, executors, administrators, assigns, agents, partners,
successors in interest, and all other persons and entities in privity with him.
     7.2 Employee promises and represents that he will not disclose,
disseminate, or publicize, or cause or permit to be disclosed, disseminated, or
publicized, any of the terms of this Agreement, except (1) to the extent
necessary to report income to appropriate taxing authorities; (2) in response to
an order or subpoena of a court of competent jurisdiction; (3) in response to
any subpoena issued by a state or federal governmental agency; (4) in order to
clarify terms of the right of first refusal and/or overhead contributions with
any financing partners; or (5) to his spouse, attorneys and financial advisors,
as necessary, and all of whom shall agree to keep this Agreement confidential as
a condition of any such disclosure. The Company shall issue a press

12



--------------------------------------------------------------------------------



 



release regarding the new relationship and activities of the parties as mutually
agreed upon by the Company and the Employee.
     7.3 Employee promises and represents that he will not make or cause to be
made any derogatory, negative or disparaging statements, either written or
verbal, about Company.
     7.4 Employee may take up to twenty-one (21) days from receipt of this
Agreement to decide whether to accept this Agreement. Employee may actually
accept and sign this Agreement at any time within this 21-day period, but
Employee is not required to do so by Company. If Employee has not signed this
Agreement as of the 22nd day after receipt, this severance offer is revoked by
Company. In deciding whether to accept the terms of this Agreement, Employee is
also advised that he may revoke this entire release up to seven days following
its execution and that he may consult with an attorney of his choice.
     7.5 Employee agrees that, if any single section or clause of this Agreement
should be found invalid or unenforceable, it shall be severed and the remaining
sections and clauses enforced in accordance with the intent of this Agreement.
     7.6 This Agreement contains the entire understanding between Employee,
Company and Clear Channel, and supersedes all prior agreements and
understandings relating to the subject matter of this Agreement, including, but
not limited to, Employee’s Employment Agreement. Notwithstanding the foregoing,
Section 4 (Nondisclosure of Confidential Information), Section 5
(Non-Competition) and Section 6 (Nonsolicitation of Company Employees) of
Employee’s Employment Agreement shall remain in full force and effect, except as
modified in this Agreement. This Agreement shall not be modified, amended, or
terminated unless such modification, amendment, or termination is executed in
writing by Employee and an authorized representative of Company and/or Clear
Channel.

13



--------------------------------------------------------------------------------



 



     7.7 Any disputes that relate in any way to the provisions of this Agreement
shall be arbitrated by a single arbitrator pursuant to the American Arbitration
Association National Rules for the Resolution of Employment Disputes. With the
exception of attorney’s fees, all American Arbitration Association expenses will
be paid by Company.
     7.8 This Agreement shall be construed in accordance with the laws of the
State of Texas without regard to any applicable conflicts of law and shall be
deemed performable in San Antonio, Bexar County, Texas.
     7.9 Employee represents and certifies that he (1) has received a copy of
this Agreement for review and study and has had ample time to review it before
signing; (2) has read this Agreement carefully; (3) has been given a fair
opportunity to discuss and negotiate the terms of this Agreement;
(4) understands its provisions; (5) understands that he has the right to consult
with an attorney; (6) has determined that it is in his best interest to enter
into this Agreement; (7) has not been influenced to sign this Agreement by any
statement or representation by Company not contained in this Agreement; and
(8) enters into this Agreement knowingly and voluntarily.
ACCEPTED AND AGREED:

            BRIAN E. BECKER
    Date: 10/3/05  /s/ Brian E. Becker             SFX ENTERTAINMENT, INC.,
D/B/A CLEAR CHANNEL ENTERTAINMENT            Date: 10/4/05  By:   /s/ Randall T.
Mays       Name Randall T. Mays      Title:   Interim Chief Executive Officer   
    CLEAR CHANNEL COMMUNICATIONS, INC.
    Date: 10/4/05  By:   /s/ Randall T. Mays       Name Randall T. Mays     
Title:   Executive Vice President   

14



--------------------------------------------------------------------------------



 



         

EXHIBIT A
SUMMARY OF ADDITIONAL COMPENSATION TERMS

                              Prorated Amount of     Amount of Compensation  
Compensation Percentage EBITDA Increase   2005   2006             (percentage  
          increase in EBITDA             for the full             calendar year,
            multiplied by             119/365 - the ratio             of the
number of             days in 2006             through April 29,            
2006 to the total             number of days in             the year )  
Less than 15.0%
  $ 0.00     $ 0.00  
15.00% but less than 17.50%
  $ 225,000.00     $ 73,356.00  
17.50% but less than 20.00%
  $ 250,000.00     $ 81,507.00  
20.00% but less than 22.50%
  $ 300,000.00     $ 97,808.00  
22.50% but less than 25.00%
  $ 350,000.00     $ 114,110.00  
25.00% but less than 26.00%
  $ 400,000.00     $ 130,411.00  
26.00% but less than 27.00%
  $ 460,000.00     $ 149,973.00  
27.00% but less than 28.00%
  $ 530,000.00     $ 172,795.00  
28.00% but less than 29.00%
  $ 610,000.00     $ 198,877.00  
29.00% but less than 30.00%
  $ 700,000.00     $ 228,219.00  
30% or over
  $ 800,000.00  plus*   $ 260,822.00  plus*

 

*   For 2005: ($100,000.00 multiplied by the total of each full 1.0% EBITDA
increase over 30%).
For example: If the percentage EBITDA increase is 35.30%, then the Amount of
Annual Bonus will be $1,300,000.00 ($800,000.00 plus ($100,000.00 x 5)).   *  
For 2006: ($32,603.00 multiplied by the total of each full 1.0% EBITDA increase
over 30%).
For example: If the percentage EBITDA increase is 35.30%, then the Amount of
Compensation will be $423,837.00 ($260,822.00 plus ($32,603.00 x 5)).

15